Per Curiam,:

Upon a full consideration of a petition for a rehearing the majority of the court remains of the view indicated in the original opinion. The circumstantial evidence is ■deemed to warrant an inference that the president and vice president, as well as the secretary-treasurer, knew of an arrangement regarding the life employment Of the plaintiff. The fact that all the stock was owned by these thr.ee officers and by *469the wives of two of them, who constituted the two remaining directors, is a circumstance we think must be given weight in determining whether there was any evidence of ratification.
The petition for a rehearing is denied.